By the Court, McKinstry, J.:
The paper writing offered in evidence, was improperly admitted as the dying declaration of the deceased. The *653evidence is undisputed that immediately prior to, and at the time of the alleged declaration, the deceased stated, in effect, that if he lived two or three days, he expected or hoped to get well. It is obvious that the deceased did not believe himself in such extremity that every hope of this world was gone; he did not believe his dissolution to be actually impending.
Judgment and order reversed, and cause remanded for a new trial.
Mr. Justice Rhodes did not express an opinion.